Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Applicant’s amendment to the title filed 27 December 2021 is acknowledged. The objection to the title is withdrawn.
Drawings
The replacement drawings Figures 2-3 filed 27 December 2021 are accepted by the examiner. The objection to the drawings is withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments at pages 11-12 of the response filed 27 December 2021 with respect to the claims as amended have been fully considered and found persuasive.
A close prior art Collins, Jr. (US 20180218779) teaches a method for securely storing clinical data associated with a clinical trial in a data store includes receiving the clinical data from a user, forming a value representing the clinical data including applying a one-way function to the clinical data, storing the value in a distributed ledger (for example, a blockchain based distributed ledger or, more specifically, the bitcoin 
Another relevant prior art Williams et al (US 20190213333) teach a decentralized data authentication system integrates blockchain technologies, independent verification software, a decentralized certificate authority system implemented in the cloud, and a centralized redundant database system that together form data portability systems and data longevity systems that enable the creation of integrated lifetime health records that can be accessed by the patient, provider, and payer using public/private keys.  Data portability is provided through creation of a decentralized certificate authority system that allows users to sign and later verify data that has been offline.  The decentralized certificate authority system also enables tracking of data and timestamping of data via a neutral timestamping mechanism, such as the blockchain, that cannot be altered.
Another relevant prior art article by Andrianov et al, “Blockchain in Clinical Trials-the Ultimate Data Notary”, (Applied Clinical Trials, July/August 2018, 5 pages) teach a network allowing transparent sharing of clinical data between all industry stakeholders. It is anticipated by many that the system would finally become a common industry electronic health record (EHR) format, which the sector needs because one of the biggest 
However the prior art of record does not disclose or make obvious generating an electronic medical record (EMR) from a template with data tags and action tags, signing the form with electronic signatures and upon signing the form, converting the form into a digitized image, generating a hash based on the digitized image, storing the signed form in an EMR data repository, storing the hash to a blockchain system, upon receiving a .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        10 March 2021